IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                         No. 01-21086
                                       Summary Calendar


M.R. MIKKILINENI; ET AL,

                                                                            Plaintiffs,

M.R. MIKKILINENI,

                                                                            Plaintiff-Appellant,

                                              versus

CITY OF HOUSTON; DENNIS LLOYD; RUSSEL MAI; PHILIP BERNARD;
ROGER BOULET; SECRETARY OF LABOR; JUAN PADRON; HAROLD DARK;
JOHN LAWSON,

                                                                    Defendants-Appellees.

                                           *********

M.R. MIKKILINENI,

                                                                    Plaintiff-Appellant,

                                              versus

UNITED STATES OF AMERICA; STATE OF TEXAS; CITY OF HOUSTON TEXAS,

                                                            Defendants-Appellees.

                      __________________________________________

                         Appeal from the United States District Court
                              for the Southern District of Texas
                         USDC Nos. H-01-CV-1894, H-98-CV-944
                      __________________________________________
                                        April 30, 2002


Before JOLLY, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       M.R. Mikkilineni has filed a motion requesting leave to appeal in forma pauperis (IFP). This

court may authorize Mikkilineni to proceed IFP on appeal only if he is economically eligible and his

appeal is not frivolous. Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986). After

reviewing the record, we find no issue of arguable merit. Accordingly, we

DENY IFP and DISMISS THE APPEAL AS FRIVOLOUS. See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983); 5TH CIR. R. 42.2.

       IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.




                                                 2